             Case 6:21-cv-00793 Document 1 Filed 07/30/21 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


SONRAI MEMORY LTD.,

                       Plaintiff,                     Case No. 6:21-cv-793

               v.                                     JURY TRIAL DEMANDED

SAMSUNG ELECTRONICS CO., LTD. and
SAMSUNG ELECTRONICS AMERICA, INC.,

                       Defendants.



           COMPLAINT FOR PATENT INFRINGEMENT SAMSUNG
     ELECTRONICS CO. LTD. AND SAMSUNG ELECTRONICS AMERICA, INC.


       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. § 1 et seq., in which Plaintiff Sonrai Memory Ltd. (“Plaintiff” or “Sonrai”)

makes the following allegations against Defendants Samsung Electronics Co., Ltd. and Samsung

Electronics America, Inc. (collectively, “Defendant”):

                                        INTRODUCTION

       1.      This complaint arises from Defendant’s unlawful infringement of the following

United States patents owned by Sonrai: United States Patents Nos. 7,159,766 (“the ’766 Patent,”

attached as Exhibit 1), 7,325,733 (“the ’733 Patent,” attached as Exhibit 4), and 8,193,792 (“the

’792 Patent,” attached as Exhibit 7) (collectively, the “Asserted Patents”).

                                             PARTIES

       2.      Plaintiff Sonrai Memory Limited is an Irish company, having its principal place of

business at Suite 23, The Hyde Building, Carrickmines, Dublin 18, Ireland. Sonrai is the sole

owner by assignment of all right, title, and interest in each Asserted Patent.


                                                  1
             Case 6:21-cv-00793 Document 1 Filed 07/30/21 Page 2 of 9




       3.      On information and belief, Defendant Samsung Electronics Co., Ltd. is a

corporation organized under the laws of South Korea, with its principal place of business at 129

Samsung-Ro, Maetan-3dong, Yeongtong-gu, Suwon, 443-742, South Korea.

       4.      On information and belief, Defendant Samsung Electronics America, Inc., a wholly

owned subsidiary of Samsung Electronics Co., Ltd., is a corporation organized under the laws of

the State of New York, with its principal place of business at 85 Challenger Rd., Ridgefield Park,

New Jersey 07660.

                                 JURISDICTION AND VENUE

       5.      This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

       6.      This Court has personal jurisdiction over Defendants in this action because

Defendants have committed acts within this District giving rise to this action, and have established

minimum contacts with this forum such that the exercise of jurisdiction over Defendants would

not offend traditional notions of fair play and substantial justice. Defendants, directly and through

subsidiaries or intermediaries, have committed and continue to commit acts of infringement in this

District by, among other things, importing, offering to sell, and selling products that infringe the

asserted patents.

       7.      Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b). Defendants

are registered to do business in Texas, and upon information and belief, Defendants have

transacted business in this District and have committed acts of direct and indirect infringement in

this District by, among other things, making, using, offering to sell, selling, and importing products

that infringe the asserted patents. Defendants have regular and established places of businesses in




                                                  2
              Case 6:21-cv-00793 Document 1 Filed 07/30/21 Page 3 of 9




this District, including at 12100 Samsung Boulevard, Austin, Texas 78754; 7300 Ranch Road 2222,

Austin, Texas 78730; and 1700 Scenic Loop, Round Rock, Texas 78681. 1

                                             COUNT I

                      INFRINGEMENT OF U.S. PATENT NO. 7,159,766

        8.      Sonrai realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        9.      Sonrai owns by assignment all rights, title, and interest in U.S. Patent No. 7,159,766,

titled “Peripheral Device Feature Allowing Processors to Enter a Low Power State,” issued on

January 9, 2007, naming Henry Wurzburg, Tetsuo Yamamoto, and Mark Colman Atchison as the

inventors. Ex. 1 (’766 Patent) at 1. The ’766 Patent is based on U.S. Patent Application No.

10/762,767 filed January 20, 2004. Id. at 1. The ’766 Patent claims priority to U.S. Patent

Application No. 10/762,767 filed January 20, 2004. Id. The expiration date of the ’766 Patent is

July 5, 2024. A copy of the ’766 Patent is attached as Exhibit 1.

        10.     On information and belief, Defendant makes, uses, offers for sale, sells, and/or

imports certain products (“Accused Products”), such as laptops with Windows Modern Standby

and mobile phones and tablets supporting Android Doze, including for example the Samsung

Galaxy S20 5G and Samsung Galaxy Book Flex, that directly infringe, literally and/or under the

doctrine of equivalents, one or more claims of the ’766 Patent.

        11.     Defendant also knowingly and intentionally induces infringement of one or more

claims of the ’766 Patent in violation of 35 U.S.C. § 271(b). Through the filing and service of this




1 See, e.g., https://www.samsung.com/semiconductor/insights/news-events/austin-texas-named-
new-home-for-samsung-electronics/; https://www.statesman.com/news/20181115/samsung-says-
it-will-invest-291-million-in-austin-operations; https://www.service-center-
locator.com/samsung/texas/samsung-austin-texas.htm.


                                                  3
             Case 6:21-cv-00793 Document 1 Filed 07/30/21 Page 4 of 9




Complaint, and also through the filing and service of a complaint with the United States

International Trade Commission (ITC) pursuant to Section 337 of the Tariff Act of 1930, 19 U.S.C.

§ 1337, Defendant has had knowledge of the ’766 Patent and the infringing nature of the Accused

Products. Despite this knowledge of the ’766 Patent, Defendant continues to actively encourage

and instruct its customers and end users (for example, through user manuals and online instruction

materials on their website) to use the Accused Products in ways that directly infringe the ’766

Patent. Defendant does so knowing and intending that its customers and end users will commit

these infringing acts. Defendant also continues to make, use, offer for sale, sell, and/or import the

Accused Products, despite its knowledge of the ’766 Patent, thereby specifically intending for and

inducing its customers to infringe the ’766 Patent through the customers’ normal and customary

use of the Accused Products.

       12.     The Accused Products satisfy all claim limitations of one or more claims of the

’766 Patent. Claim charts comparing independent claims 1, 14, 45, and 57 of the ’766 Patent to

representative Accused Products, the Samsung Galaxy S20 5G and Samsung Galaxy Book Flex,

are attached as Exhibits 2 and 3.

       13.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendant has injured Sonrai and is liable for infringement of the ’766

Patent pursuant to 35 U.S.C. § 271.

       14.     As a result of Defendant’s infringement of the ’766 Patent, Sonrai is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs as fixed by the Court.




                                                 4
              Case 6:21-cv-00793 Document 1 Filed 07/30/21 Page 5 of 9




                                             COUNT II

                      INFRINGEMENT OF U.S. PATENT NO. 7,325,733

        15.     Sonrai realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        16.     Sonrai owns by assignment all rights, title, and interest in U.S. Patent No. 7,325,733

(the “’733 Patent, titled “Electrically Disconnecting A Peripheral Device,” issued on February 5,

2008, naming Henry Wurzburg, Yetsuo Yamamto, and Mark Colman Atchison as the inventors.

Ex. 4 (’733 Patent) at 1. The ’733 Patent is based on U.S. Patent Application No. 11/530,977 filed

September 12, 2006. Id. The ’733 Patent claims priority to U.S. Patent Application No. 10/762,767,

filed on Jan. 20, 2004. Id. The expiration date of the ’733 Patent is January 20, 2024. A certified

copy of the ’733 Patent is attached as Exhibit 4.

        17.     On information and belief, Defendant makes, uses, offers for sale, sells, and/or

imports certain products (“Accused Products”), such as laptops with Windows Modern Standby

and mobile phones and tablets supporting Android Doze, including for example the Samsung

Galaxy S20 5G, and Samsung Galaxy Book Flex, that directly infringe, literally and/or under the

doctrine of equivalents, one or more claims of the ’733 Patent.

        18.     Defendant also knowingly and intentionally induces infringement of one or more

claims of the ’733 Patent in violation of 35 U.S.C. § 271(b). Through the filing and service of this

Complaint, and also through the filing and service of a complaint with the United States

International Trade Commission (ITC) pursuant to Section 337 of the Tariff Act of 1930, 19 U.S.C.

§ 1337, Defendant has had knowledge of the ’733 Patent and the infringing nature of the Accused

Products. Despite this knowledge of the ’733 Patent, Defendant continues to actively encourage

and instruct its customers and end users (for example, through user manuals and online instruction




                                                    5
              Case 6:21-cv-00793 Document 1 Filed 07/30/21 Page 6 of 9




materials on their website) to use the Accused Products in ways that directly infringe the ’733

Patent. Defendant does so knowing and intending that its customers and end users will commit

these infringing acts. Defendant also continues to make, use, offer for sale, sell, and/or import the

Accused Products, despite its knowledge of the ’733 Patent, thereby specifically intending for and

inducing its customers to infringe the ’733 Patent through the customers’ normal and customary

use of the Accused Products.

        19.     The Accused Products satisfy all claim limitations of one or more claims of the

’733 Patent. Claim charts comparing independent claims 1, 13, and 22 of the ’733 Patent to

representative Accused Products, the Samsung Galaxy S20 5G and Samsung Galaxy Book Flex,

are attached as Exhibits 5 and 6.

        20.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendant has injured Sonrai and is liable for infringement of the ’733

Patent pursuant to 35 U.S.C. § 271.

        21.     As a result of Defendant’s infringement of the ’733 Patent, Sonrai is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs as fixed by the Court.

                                            COUNT III

                      INFRINGEMENT OF U.S. PATENT NO. 8,193,792

        22.     Sonrai realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        23.     Sonrai owns by assignment all rights, title, and interest in U.S. Patent No. 8,193,792

(the “’792 Patent”), titled “Circuit and method for operating a circuit,” issued on June 5, 2012,




                                                  6
                Case 6:21-cv-00793 Document 1 Filed 07/30/21 Page 7 of 9




naming Wolfram Kluge, Jeannette Zarbock, and Tilo Ferchland as inventors. Ex. 7 (’792 Patent)

at 1. The ’792 Patent is based on U.S. Patent Application No. 12/481,330 filed June 9, 2009. Id.

The ’792 Patent claims priority to U.S. provisional patent application No. 61/060,626 filed June

11, 2008, and German patent application 10 2009 027 392 filed June 9, 2008. Id. The expiration

date of the ’792 Patent is August 13, 2030. A copy of the ’792 Patent is attached as Exhibit 7.

          24.    On information and belief, Defendant makes, uses, offers for sale, sells, and/or

imports certain products (“Accused Products”), such as laptops with Intel processors including

Fully Integrated Voltage Regulators, including for example the Samsung Galaxy Book Flex, that

directly infringe, literally and/or under the doctrine of equivalents, one or more claims of the ’792

Patent.

          25.    Defendant also knowingly and intentionally induces infringement of one or more

claims of the ’792 Patent in violation of 35 U.S.C. § 271(b). Through the filing and service of this

Complaint, and also through the filing and service of a complaint with the United States

International Trade Commission (ITC) pursuant to Section 337 of the Tariff Act of 1930, 19 U.S.C.

§ 1337, Defendant has had knowledge of the ’792 Patent and the infringing nature of the Accused

Products. Despite this knowledge of the ’792 Patent, Defendant continues to actively encourage

and instruct its customers and end users (for example, through user manuals and online instruction

materials on their website) to use the Accused Products in ways that directly infringe the ’792

Patent. Defendant does so knowing and intending that its customers and end users will commit

these infringing acts. Defendant also continues to offer for sale, sell, and/or import the Accused

Products, despite its knowledge of the ’792 Patent, thereby specifically intending for and inducing

its customers to infringe the ’792 Patent through the customers’ normal and customary use of the

Accused Products.




                                                 7
              Case 6:21-cv-00793 Document 1 Filed 07/30/21 Page 8 of 9




        26.    The Accused Products satisfy all claim limitations of one or more claims of the

’792 Patent. A claim chart comparing independent claims 1 and 10 of the ’792 Patent to a

representative Accused Product, the Samsung Galaxy Book Flex, is attached as Exhibit 8.

        27.    By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendant has injured Sonrai and is liable for infringement of the ’792

Patent pursuant to 35 U.S.C. § 271.

        28.    As a result of Defendant’s infringement of the ’792 Patent, Sonrai is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs as fixed by the Court.

                                      PRAYER FOR RELIEF

        WHEREFORE, Sonrai respectfully requests that this Court enter:

        a.     A judgment in favor of Sonrai that Defendant has infringed, either literally and/or

under the doctrine of equivalents, the ’766 Patent, the ’733 Patent, and the ’792 Patent;

        b.     A judgment and order requiring Defendant to pay Sonrai its damages, costs,

expenses, and pre-judgment and post-judgment interest for Defendant’s infringement of the ’766

Patent, the ’733 Patent, and the ’792 Patent;

        c.     A judgment and order requiring Defendant to provide an accounting and to pay

supplemental damages to Sonrai, including without limitation, pre-judgment and post-judgment

interest;

        d.     A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Sonrai its reasonable attorneys’ fees against Defendant; and

        e.     Any and all other relief as the Court may deem appropriate and just under the




                                                 8
              Case 6:21-cv-00793 Document 1 Filed 07/30/21 Page 9 of 9




circumstances.

                                  DEMAND FOR JURY TRIAL

       Sonrai, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.



Dated: July 30, 2021                            Respectfully submitted,

                                                /s/ Reza Mirzaie

                                                Reza Mirzaie (CA SBN 246953)
                                                rmirzaie@raklaw.com
                                                Amy E. Hayden (CA SBN 287026)
                                                ahayden@raklaw.com
                                                James A. Milkey (CA SBN 281283)
                                                jmilkey@raklaw.com
                                                Christian W. Conkle (CA SBN 306374)
                                                cconkle@raklaw.com
                                                Jonathan Ma (CA SBN 312773)
                                                jma@raklaw.com
                                                RUSS AUGUST & KABAT
                                                12424 Wilshire Blvd. 12th Floor
                                                Los Angeles, CA 90025
                                                Phone: (310) 826-7474
                                                Facsimile: (310) 826-6991

                                                Attorneys for Plaintiff Sonrai Memory Limited




                                               9
